DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in respond to RCE filed on 6/17/2021.
Claims 1-20 are pending.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2018/0210532 A1 (hereinafter Zhang), in view of Kanai et al. USPN 2009/0044188 A1 (hereinafter Kanai), further in view of Gould et al. US 2018/0300843 A1 (hereinafter Gould).
Per Claim 1: 
determining a first arrangement, the first arrangement dictating a first set of execution speeds for a plurality of threads [to cause a first thread to execute before a second thread] (Zhang, [0011], provide a task scheduling method, which is applied to a computer, wherein the CPU of the computer has multiple cores operating at multiple frequencies. The method includes determining in the multiple cores, by an operating system of the computer upon receiving a task, a core having an operating frequency matching the task; and scheduling, by the operating system, the task to the determined core for performing), 
causing execution of the first thread based on the first arrangement (Zheng, [0043], determining a core having matching operating frequency with a task, and scheduling the task to the determined core to perform);
determining a second arrangement, the second arrangement dictating a second set of execution speeds for the plurality of threads [to cause the second thread to execute before the first thread] (Zhang, [0027], to meet different requirements of performance imposed by different tasks. That is, the operating frequencies of the high-frequency cores are maintained at a high-frequency range, the operating frequencies of the intermediate-frequency cores are maintained at an intermediate-frequency range, and the operating frequencies of the low-frequency cores are maintained at a low-frequency range. [0029], selecting cores that have different operating frequencies in a same CPU, stable computing performance can be provided when demand and requirements of services change. [0039], in FIG. 4, the apparatus includes a frequency determination module 10 configured to determine preset operating frequencies of the and
causing execution of the first thread based on the second arrangement (Zheng, [0043], determining a core having matching operating frequency with a task, and scheduling the task to the determined core to perform).
 Zhang does not explicitly teach to cause a first thread to execute before a second thread. However, Kanai teaches dictating a first set of execution speeds for a plurality of threads to cause a first thread to execute before a second thread (Kanai, [0014], the processor at the first operating speed; and performing an operating speed control operation to operate the processor at a second operating speed that is lower than the first operating speed, the second operating speed being determined based on the computed ratio. [0298], The first thread group is a set of one or more threads executed before the second thread group, and the second thread group is a set of one or more threads executed after the first thread group).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the method disclosed by Zhang to include to dictating a first set of execution speeds for a plurality of threads to cause a first thread to execute before a second thread using the teaching of Kanai. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a unit for performing an operating speed control operation to operate the processor at a second operating speed that is lower than the first operating 
The combination of Zhang and Kanai does not explicitly teach to cause the second thread to execute before the first thread. However, Gould teaches to cause a first thread to execute before a second thread, to cause the second thread to execute before the first thread (Gould, [0042], In particular, at block 430 "dispatch the second thread" the second thread is dispatched for execution before either the first or third threads. For example, using the threads 154-1, 154-2, and 154-3 as laid out above, the second thread 154-2 can be dispatched for execution before the threads first and third threads 154-1 and 154-3.).
It would have been obvious to one having ordinary skill in the computer art at the time before the effective filing date of the claimed invention to modify the method disclosed by Zhang and Kanai to include cause the second thread to execute before the first thread using the teaching of Gould. The modification would be obvious because one of ordinary skill in the art would be motivated to provide techniques to dispatch threads of a graphics kernel for execution (Gould, [0018]).

Per Claim 2:
The rejection of claim 1 is incorporated, further Zhang teaches wherein determining the first arrangement comprises: selecting at least one of a plurality of potential arrangements (Zhang, [0049], Core selection unit 50 is configured to determine, upon receiving a task, a core in the multiple cores having an operating and 
determining whether the selected arrangement is desirable (Zhang, [0050], Core selection unit 50 can be configured to determine a core in the multiple cores having an operating frequency that matches the task according to its task type and a corresponding relationship between task types and cores. Core selection unit 50 can also be configured to determine a corresponding relationship between task types and cores according to operating frequencies required by task types and operating frequencies of the multiple cores, and further determine a core in the multiple cores having an operating frequency that matches the task in accordance with its task type).

Per Claim 3:
The rejection of claim 1 is incorporated, further Zhang teaches determining a third arrangement, the third arrangement dictating a third set of execution speeds for the plurality of threads (Zhang, [0039], in FIG. 4, the apparatus includes a frequency determination module 10 configured to determine preset operating frequencies of the multiple cores… [0042], Heterogeneous frequencies of a CPU in the foregoing embodiments are designed to meet differential requirements of services for computing performance);
selecting, for at least the first thread, a first CPU core based on: a first clock rate of the first CPU core (Zhang, [0012], a task scheduling module, and the task scheduling module includes a core selection unit configured to determine in the multiple cores, upon receiving a task, a core having an operating frequency matching and
a first execution speed of the second thread, the first execution speed dictated by the third arrangement (Zhang, [0029], selecting cores that have different operating frequencies in a same CPU, stable computing performance can be provided when demand and requirements of services change); and
causing the first CPU core to execute the first thread based on the first execution speed (Zheng, [0043], determining a core having matching operating frequency with a task, and scheduling the task to the determined core to perform).

Per Claim 4:
The method of claim 3 is incorporated, further Zhang teaches adjusting the first clock rate of the first CPU core based at least on the first execution speed (Zhang, [0027], some adjustments of frequencies can be made within a narrow range, but such adjustments are to be limited to avoid overlaps of frequencies between multiple cores working at different categories of operating frequency, to meet different requirements of performance imposed by different tasks). 

Per Claim 7:
The method of claim 1 is incorporated, further Zhang teaches wherein the first arrangement identifies a desired clock rate at which the first thread is to be executed (Zhang, [0011], determining in the multiple cores, by an operating system of the computer upon receiving a task, a core having an operating frequency matching the and
the causing execution includes: selecting, for at least the first thread based on the desired clock rate, a first CPU core (Zhang, [0049], Core selection unit 50 is configured to determine, upon receiving a task, a core in the multiple cores having an operating frequency that matches the task. Task scheduling unit 60 is configured to schedule the task to the determined core for performing); and
causing the first CPU core to execute the first thread (Zheng, [0043], determining a core having matching operating frequency with a task, and scheduling the task to the determined core to perform), .

Per Claims 9-12, and 15:
These are system versions of the method discussed above (claims 1-4, and 7), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Per Claims 17-19:
These are computer program product versions of the method discussed above (claims 1, 3, and 4), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, these claims are also obvious.

Claims 5, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2018/0210532 A1 (hereinafter Zhang), in view of Kanai et al. USPN 2009/0044188 A1 (hereinafter Kanai), in view of Gould et al. US 2018/0300843 A1 (hereinafter Gould), and further in view of Cerny et al. 2018/0246802 A1 (hereinafter Cerny).

Per Claim 5:
The rejection of claim 1 is incorporated, Zhang does not explicitly teach determining whether executing the first thread results in a problem; and responsive to a determination that executing the first thread results in a problem, outputting the problem.
However, Cerny teaches determining whether executing the first thread results in a problem (Cerny, [0017], a timing testing mode is created for the first device … with the result that when an application is run in this mode, errors in synchronization between hardware components (such CPU, GPU, audio and video hardware) or between software components (such as application processing or OS processing) occur in ways that are not possible or not common on the device during normal operation. Once these errors in synchronization are detected, the application software may be fixed to eliminate or alleviate them); and 
responsive to a determination that executing the first thread results in a problem, outputting the problem (Cerny, [0059] Configuring the hardware and performing operations as described above (e.g., configuring the CPU cores to run at different frequencies) may expose errors in synchronization logic. [0072], Once the 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhang, Kanai, and Gould to include determining whether executing the first thread results in a problem; and responsive to a determination that executing the first thread results in a problem, outputting the problem using the teaching of Cerny. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a timing testing mode in which the device is configured to disrupt timing of processing that takes place on the one or more processors while running an application with the one or more processors. The application may be tested for errors while the device is running in the timing testing mode (Cerny, Abstract).

Per Claim 13:
This is system version of the method discussed above (claim 5), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also obvious.

Per Claim 20:
.

Claims 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2018/0210532 A1 (hereinafter Zhang), in view of Kanai et al. USPN 2009/0044188 A1 (hereinafter Kanai), in view of Gould et al. US 2018/0300843 A1 (hereinafter Gould), and further in view of Hummel, JR. US 2011/0302551 A1 (hereinafter Hummel).

Per Claim 6: 
The rejection of claim 1 is incorporated, Zhang does not explicitly teach wherein selecting the first CPU core comprises enabling a user select the first CPU core. However, Hummel teaches wherein selecting the first CPU core comprises enabling a user select the first CPU core (Hummel, [0037], The state machine is constructed to be highly multi-threaded. Embodiments of the present invention allow user selection of the number of threads or CPU cores that should be utilized in real-time).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Zhang and Mealey to include selecting the first CPU core comprises enabling a user select the first CPU core using the teaching of Hummel. The modification would be obvious because one of ordinary skill in the art would be motivated to provide A user  (Hummel, Abstract).

Per Claim 14:
This is system version of the method discussed above (claim 6), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also obvuous.

Claims 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2018/0210532 A1 (hereinafter Zhang), in view of Kanai et al. USPN 2009/0044188 A1 (hereinafter Kanai), in view of Gould et al. US 2018/0300843 A1 (hereinafter Gould), and further in view of in view of Kulkarni et al. US 2015/0205636 A1 (hereinafter Kulkarni).

Per Claim 8:
The method of claim 1 is incorporated, Zhang does not explicitly teach wherein the first arrangement further identifies an order of execution for the plurality of threads. However, Kulkarni teaches the first arrangement further identifies an order of execution for the plurality of threads (Kulkarni, [0003], the kernel typically has other tasks (e.g., threads) waiting to be executed. A scheduler run by the kernel selects the order in which those threads are executed depending on some type of scheme or heuristic that assigns a priority to each of the threads).
 (Kulkarni, Abstract).

Per Claim 16:
This is system version of the method discussed above (claim 8), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also obvious.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120304183 teaches a multi-core processor system includes multiple cores and memory accessible form the cores, where a given core is configured to detect among the cores, first cores having a highest execution priority level; identify among the detected first cores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at 571 –272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191